Citation Nr: 0406044	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  99-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a dysthymic 
disorder.  

3.  Entitlement to service connection for a chronic 
fingernail disorder claimed as a result of Agent Orange 
exposure.  

4.  Entitlement to service connection for a chronic toenail 
disorder claimed as a result of Agent Orange exposure.  

5.  Entitlement to service connection for a chronic skin 
disorder to include a rash and blotches on the back claimed 
as a result of Agent Orange exposure.  

6.  Entitlement to service connection for a chronic right 
elbow disorder to include pain claimed as a result of Agent 
Orange exposure.  

7.  Entitlement to service connection for a chronic urinary 
disorder to include a urinary tract infection claimed as a 
result of Agent Orange exposure.  
8.  Entitlement to service connection for a chronic breast 
disorder to include swelling claimed as a result of Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from September 1969 
to April 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD), 
a chronic fingernail disorder claimed as a result of Agent 
Orange exposure, a chronic toenail disorder claimed as a 
result of Agent Orange exposure, a chronic skin disorder to 
include a rash and blotches on the back claimed as a result 
of Agent Orange exposure, a chronic right elbow disorder to 
include pain claimed as a result of Agent Orange exposure, a 
chronic urinary disorder to include a urinary tract infection 
claimed as a result of Agent Orange exposure, and a chronic 
breast disorder to include swelling claimed as a result of 
Agent Orange exposure; determined that the veteran had not 
submitted a well-grounded claim for service connection for a 
dysthymic disorder; and denied that claim.  In October 2002, 
the RO adjudicated the issue of service connection for a 
dysthymic disorder on the merits and again denied the claim.  
The veteran has been represented throughout this appeal by 
the American Legion.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

The veteran's personnel records indicate that he was a member 
of the Tennessee Army National Guard's 776th Maintenance 
Company between 1975 and 1977.  In his July 1998 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran indicated that he separated from the National Guard 
in 1977.  The veteran's periods of active duty, active duty 
for training, and inactive duty for training with the 
Tennessee Army National Guard have not been verified.  

At a January 1999 VA psychiatric examination for compensation 
purposes, the veteran reported that he had been seen for his 
psychiatric complaints at the Vet Center.  Additionally, he 
stated that he had been hospitalized for alcoholic hepatitis 
and pancreatitis in July 1997 and September 1998.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant service records and VA, other 
governmental, and private treatment clinical documentation 
which could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the record, the Board observes that the 
veteran's written statements delineating the specific 
psychosocial stressors supporting his claim of entitlement to 
service connection for PTSD have not been submitted to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) for verification.  

The veteran has been afforded a VA examination for 
compensation purposes which was limited solely to his claimed 
psychiatric disabilities.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Under the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the VA is required to inform the veteran (1) of 
the information and evidence not of record that is necessary 
to substantiate his application, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his or her possession that pertains to his 
claims.  The Veterans Claims Assistance Act of 2000 (VCAA) 
notice issued to the veteran is deficient.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active duty, active 
duty for training, and inactive duty for 
training with the Tennessee Army National 
Guard and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

3.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic psychiatric disabilities, chronic 
fingernail disorder, chronic toenail 
disorder, chronic skin disorder, chronic 
right elbow disorder, chronic urinary 
disorder, and chronic breast disorder.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the Vet Center and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

4.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment be 
forwarded for incorporation into the 
record.  

5.  The RO must contact the veteran and 
ask for a more detailed account of the 
stressors he says he experienced in 
Vietnam (this should include a request for 
specific dates, places, and the names of 
anyone he says he saw injured or killed, 
as well as the name of the unit he was 
attached to when the claimed stressors 
occurred).  The RO should then submit the 
veteran's written statements as to his 
alleged inservice stressors to the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR) for verification of the 
claimed stressors.  Inform the veteran of 
his obligation to cooperate with the 
request for information.  38 C.F.R. § 
3.159(c)(2)(i) (2003).  

6.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic psychiatric 
disabilities, chronic fingernail 
disorder, chronic toenail disorder, 
chronic skin disorder, chronic right 
elbow disorder, chronic urinary disorder, 
and chronic breast disorder.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability, chronic 
fingernail disorder, chronic toenail 
disorder, chronic skin disorder, chronic 
right elbow disorder, chronic urinary 
disorder, and chronic breast disorder had 
their onset during active service/active 
duty; are etiologically related to the 
veteran's presumed Agent Orange exposure; 
or are in any other way causally related 
to his periods of active service, active 
duty for training, or inactive duty for 
training?  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

7.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for PTSD, a dysthymic 
disorder, a chronic fingernail disorder 
claimed as a result of Agent Orange 
exposure, a chronic toenail disorder 
claimed as a result of Agent Orange 
exposure, a chronic skin disorder to 
include a rash and blotches on the back 
claimed as a result of Agent Orange 
exposure, a chronic right elbow disorder 
to include pain claimed as a result of 
Agent Orange exposure, a chronic urinary 
disorder to include a urinary tract 
infection claimed as a result of Agent 
Orange exposure, and a chronic breast 
disorder to include swelling claimed as a 
result of Agent Orange exposure.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


